Citation Nr: 0822469	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
arm injury (a left arm disability)..

2.  Entitlement to service connection for cervical and lumbar 
spine disability.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from January1988 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The veteran appeared before the undersigned at the RO for a 
hearing.  A transcript has been associated with the claims 
file.

The Board notes that the veteran withdrew his claim for 
service connection for the shoulder condition at the hearing 
and accordingly the matter is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a left 
arm injury, a cervical and lumbar spine disability, 
arthritis, flat feet, and a psychological disorder.

Upon review of the claims file, it appears that the veteran 
(through his representative) submitted medical records from 
Radiology Associates of Norwood, Inc.; Doctors Reichard, 
Chabot, and Messineo; Caritas Norwood Hospital; and Milford 
Regional Medical Center for consideration.  However, upon 
close review of the identifying information on the records, 
it appears that the documents are not the veteran's medical 
records.

Since the veteran obtained records from the facilities listed 
above, and since his records were not provided, this matter 
must be remanded so that the RO can obtain the correct 
records for consideration.  

The RO should insure that appropriate steps are taken 
regarding medical records that are not the veteran's (it is 
not clear if this person is, or is not, a veteran, or has a 
claim with the VA). 

In addition, the veteran receives social security disability 
and it appears that the RO made an attempt to obtain records 
from the Social Security Administration (SSA); however, it 
does not appear that the records or a response from SSA have 
been received.  When VA is put on notice of the existence of 
SSA records, as here, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. 
App. at 204.  As such, all relevant SSA records need to be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and inform them that 
medical records for another person appear 
to have been associated with the claims 
file by the veteran's representative.  The 
veteran's representative is asked to 
insure that they have no records regarding 
the veteran that are pertinent to these 
claims.    

2.  If needed, the RO should obtain 
authorization from the veteran to attempt 
to obtain copies of pertinent treatment 
records from Radiology Associates of 
Norwood, Inc.; Doctors Reichard, Chabot, 
and Messineo; Caritas Norwood Hospital; 
and Milford Regional Medical Center, which 
have not been previously secured.  If the 
veteran has never been to these medical 
centers, he should contact the RO (in 
writing) immediately.

3.  The RO should obtain the veteran's 
Social Security Administration records.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

4.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issues on appeal. If any 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case (SSOC) and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




